In an action, inter alia, to recover damages for breach of an employment contract, in which plaintiff alleges a conspiracy by the individual defendants to breach his contract with the defendant corporation and to personally profit thereby, defendants appeal from so much of an order of the Supreme Court, Queens County, dated November 16, 1976, as denied the branch of their motion which sought partial summary judgment dismissing the first cause of action as against the individual defendants. Appeals by defendants from two orders of the Supreme Court, Queens County, dated July 26, 1976 and September 7, 1976, respectively, dismissed. Defendants have withdrawn the said appeals. Order dated November 16, 1976 affirmed insofar as appealed from. Plantiff is awarded one bill of $50 costs and disbursements. The complaint alleges, inter alia, acts committed by the individual defendants which, if proven, could result in their personal and individual profit. Under these circumstances, plaintiff-respondent has met the requirement of alleging that individual, intentional and separate torts, independent of the corporate purpose, have been committed. Hopkins, J. P., Latham, Margett and Rabin, JJ., concur.